Citation Nr: 1111046	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-25 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating in excess of 10 percent disabling for service-connected degenerative disc disease of L5-S1 with spondyloarthritis of the lumbar spine, status-post posterior diskectomy of L4-L5.


REPRESENTATION

Veteran represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1994 to February 1995 and February 2003 to February 2006, during the Persian Gulf War.  The Veteran served in the Southwest Asia theater of operations from April 15, 2003, to April 16, 2004.  He also has unverified inactive duty service for a period of approximately 8 years and 3 months.    

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which granted service connection for degenerative disc disease of L5-S1 with spondyloarthritis of the lumbar spine, status-post posterior diskectomy of L4-L5, and assigned a 10 percent rating, effective February 23, 2006.  The Veteran disagreed with his rating and subsequently perfected an appeal.   

The Board notes that the Veteran requested a hearing before a Member of the Board sitting at the RO (Travel Board) and was notified that a hearing was scheduled for May 2010.  See April 2010 Board Hearing Notification Letter; see also June 2008 "Appeal to the Board," VA Form 9.  There is no indication that the Veteran appeared for his scheduled hearing, and he has offered no explanation as to his failure to attend.  As such, the Board finds that the Veteran's hearing request is withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased initial rating in excess of 10 percent disabling for service-connected degenerative disc disease of L5-S1 with spondyloarthritis of the lumbar spine, status-post posterior diskectomy of L4-L5.  Although the Board regrets the delay, review of the record reveals that further development is necessary prior to adjudicating the claim on the merits.  

Review of the record reveals that the Veteran last underwent an examination regarding his lumbar spine disability in December 2006.  Review of the December 2006 VA Joints and Spine Examination Report indicates that the examiner noted that repetitive motion of the Veteran's low back further decreases forward flexion of the lumbar spine from 70 degrees to 65 degrees.  However, review of the examination report is negative for any other notation of active ranges of motion of the lumbar spine, to include extension, rotation, and combined range of motion, which could reveal evidence for a higher rating under the General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  

The Board also notes that although active range of motion testing of the lumbar spine was conducted at a June 2006 VA examination, such notation of the active ranges of motion of the lumbar spine seems inconsistent.  In this regard, the June 2006 examiner noted that "range of motion is 45 degrees of flexion, 20 degrees of right and left bending, 0 degrees of extension, and 0 degrees of right and left rotation," and "repeated range of motion causes an increase in pain and decrease in range of motion of 90 degrees."  See June 2006 VA Joints and Spine Examination Report.  Such readings are inconsistent in that the combined rating of lumbar spine motion is 85 degrees based on active range of motion testing but is then 90 degrees based on repetitive motion testing.  Although the RO requested an addendum to clarify such readings (see August 2006 Request to Oakland Park), the examiner who conducted the June 2006 examination was no longer employed at the Oakland Park Clinic and a new VA examination (the December 2006 examination) was ordered.  

As such, the Board finds that the June 2006 and December 2006 VA examinations are inadequate for rating purposes regarding the extent and severity of the Veteran's service-connected lumbar spine disability.  There are no other examination reports or treatment records indicating the active ranges of motion of the lumbar spine for rating purposes regarding the extent and severity of the Veteran's service-connected lumbar spine disability.  As such, the Board finds that a more contemporaneous VA examination is needed in order to assess the current severity of the Veteran's service-connected degenerative disc disease of L5-S1 with spondyloarthritis of the lumbar spine, status-post posterior diskectomy of L4-L5 disability.  VA's duty to assist includes providing a thorough and comprehensive medical examination.  38 C.F.R. § 4.2 (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and request that he identify all present treatment for his lumbar spine disability.  The Veteran should be allowed the opportunity to submit these records himself or to provide VA authorization to obtain any records so identified.  Any additional medical records so obtained should be associated with the Veteran's VA claims folder. 

To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current nature and severity level of his service-connected lumbar spine disability.

The claims folder should be reviewed by the examiner prior to the examination.  All tests and studies, including x-ray studies, deemed helpful by the examiner should be conducted in conjunction with the examination.

The examiner is specifically requested to describe applicable active ranges of motion (flexion, extension, rotation, and combined range of motion) in terms of degrees.  The examiner should also indicate (a) whether there is ankylosis of the thoracolumbar or entire spine, and if so, whether the ankylosis is favorable or unfavorable (38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine); and (b) the frequency and duration of any incapacitating episodes as the result of intervertebral disc syndrome (IDS) of the lumbar spine (38 C.F.R. § 4.71a, Formula for Rating IDS Based on Incapacitating Episodes).

The examiner should also comment on the effects of pain, weakness, and exacerbating episodes on range of motion and functionality due to the Veteran's service-connected lumbar spine disability.  The examiner should also discuss the effects of the service-connected lumbar spine disability on the Veteran's employment and activities of daily living, if any.  A complete rationale for any opinion expressed should be included in the examination report.

The claims folder, a copy of this REMAND, and a copy of the general rating formula for diseases and injuries of the spine must be made available to and reviewed by the examiner prior to the examinations.  All findings, and the reasons and bases therefore, should be set forth in sufficient detail.   

3.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, including consideration of any additional evidence of record.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.
	
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


